          Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 1 of 43



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


GATEGUARD, INC.


            Plaintiff,                                  Civil Action No.

     v.

                                                        JURY DEMAND

MVI SYSTEMS LLC;                                        COMPLAINT
SAMUEL TAUB,

            Defendants.




            Plaintiff GateGuard, Inc. (“GateGuard”) brings this Complaint against Defendant

  MVI Systems LLC (“MVI”) and Defendant Samuel Taub (“Taub”), and alleges as follows:



                                    INTRODUCTION

  1. This action is brought to remedy the unlawful conduct of Defendants in the

     misappropriation and retention of GateGuard’s confidential, proprietary and trade secret

     information.

  2. Founded in 2014, GateGuard is a New York City startup focused on bringing multi-tenant

     apartment buildings into the 21st Century.

  3. For over two years, GateGuard devoted thousands of hours of effort and hundreds of

     thousands of dollars towards the development of a suite of innovative technologies

     engineered to meet the needs of modern tenants, property owners, and property managers.
        Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 2 of 43



4. Among GateGuard’s technologies was a video intercom/‘AI Doorman’ device that

   incorporated proprietary features and capabilities not found in existing intercom systems.

5. GateGuard’s technologies also included a software platform that integrated proprietary

   machine vision and facial recognition algorithms with artificial intelligence (“AI”)

   techniques to automate building access for tenants and enhance building security.

6. In parallel with GateGuard’s technical development, the company invested heavily in

   developing a body of proprietary business intelligence. GateGuard expected that this body

   of knowledge and unique insights would enable a small startup to operate efficiently and

   grow rapidly, even within a real-estate industry known for being cutthroat and slow to

   adapt.

7. Recognizing the significant value held in GateGuard’s proprietary technologies and

   business intelligence, GateGuard maintained such information as confidential trade secrets

   and imposed significant safeguards to prevent its disclosure.

8. Upon releasing its first ‘AI Doorman’ product in 2016, GateGuard received considerable

   interest from numerous multi-tenant property owners. Many prominent real estate owners

   recognized GateGuard’s technology and feature set to be far superior to any other intercom

   system available on the market.

9. In late 2016, GateGuard received an unsolicited communication from Samuel Taub

   (“Taub”). In his communications, Taub represented himself as an installer of security

   systems who was impressed with GateGuard’s products and was interested in serving as a

   reseller for GateGuard.

10. Prior to communicating with Taub (or any other potential customer or partner), GateGuard

   confirmed that Taub had acknowledged and agreed to GateGuard’s ‘Terms of Service’



                                            2
        Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 3 of 43



   (“ToS”). Pursuant to the ToS, Taub acknowledged GateGuard’s ownership of its

   intellectual property and trade secrets, agreed to maintain the confidentiality of

   GateGuard’s confidential information, and represented he would not offer competing or

   similar products to GateGuard.

11. In reliance on Taub’s acceptance of the ToS and his interest in serving as a GateGuard

   reseller, GateGuard’s founder, Ari Teman (“Teman”), engaged Taub in a series of

   communications, including phone and video calls, emails, and other correspondence.

   During these communications, Teman disclosed to Taub numerous technical and business

   trade secrets developed by GateGuard.

12. Unbeknownst to Teman and GateGuard, Taub’s representations were little more than a

   ruse hatched by Taub to induce GateGuard to disclose its valuable trade secrets.

13. Rather than serving as a reseller for GateGuard, in the subsequent months Taub used

   GateGuard’s trade secrets as the technical and business foundation for MVI Systems LLC

   (“MVI”) – a technology company that now competes directly with GateGuard.

14. Outside observers familiar with both MVI and GateGuard have remarked that GateGuard’s

   “fingerprints are all over” MVI’s products. MVI offers few if any features that were not

   misappropriated directly from GateGuard.

15. In addition to stealing GateGuard’s proprietary technology, MVI and Taub

   misappropriated GateGuard’s business trade secrets to achieve unfair and unlawful

   competitive advantages over GateGuard.

16. For example, having obtained GateGuard’s confidential prospective and current customer

   lists, MVI and Taub unlawfully used these materials to aggressively target numerous




                                           3
         Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 4 of 43



   GateGuard’s customers. To date, MVI has succeeded in “poaching” several of GateGuard’s

   key customers, causing substantial and irreparable harm to GateGuard.

17. Not content to merely exploit GateGuard’s trade secrets for monetary gain, Taub and MVI

   have gone so far as to apply for and receive patents that are fundamentally – if not

   exclusively – based on GateGuard’s proprietary technologies.

18. In connection with these patent filings, Taub has certified to the United States Patent and

   Trademark Office (“USPTO”) – under penalty of perjury – that he (Taub) believes himself

   to be the sole inventor of GateGuard’s video intercom technology.

19. Like his interactions with GateGuard and Teman, Taub’s actions and representations to the

   USPTO were knowingly false. In fact, effectively all the subject matter disclosed in Taub

   and MVI’s patent filings was disclosed by Teman to Taub seven months prior to Taub’s

   initial submission.

20. The referenced patents hold substantial value and strategic significance to MVI. In a recent

   interview with the ‘AlleyWatch’ website, Taub identified MVI’s fraudulently-obtained

   patents as “[o]ur biggest achievements thus far.”

21. This misappropriation and exploitation of GateGuard’s trade secrets has caused substantial

   and irreparable harm to GateGuard, including lost revenues, development and production

   delays, and other business interruptions.

22. GateGuard now seeks to hold Defendants accountable, stop them from further exploiting

   GateGuard’s trade secrets, and put an immediate halt to the substantial and irreparable

   harm and damages Defendants have caused, and continue to cause GateGuard as a result

   of their unlawful activities.




                                               4
         Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 5 of 43



                                      THE PARTIES

23. GateGuard, Inc. (“GateGuard”) is a Delaware corporation having a principal place of

   business at 5 Penn Plaza #2372, New York, NY 10001.

24. Defendant MVI Systems LLC (“MVI”) is a New York limited liability company having a

   principal place of business at 2607 Nostrand Avenue, Brooklyn, NY 11210.

25. Defendant Samuel “Sam” Taub (“Taub”) is an individual residing at 1363 East 31st St.,

   Brooklyn, NY, 11210. Upon information and belief, Taub is the Chairman, CEO, and

   Founder of MVI.

26. Upon information and belief, Defendants are and were at all relevant times the agents,

   affiliates, alter egos, partners, assignees, successors-in-interest, or principals of each other

   or were otherwise responsible for or participated in the performance of the wrongful acts

   alleged herein, and thereby are jointly and severally responsible for such acts and incurred

   liability therefore.



                                JURISDICTION AND VENUE

27. This court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331 and

   1338 in that this case arises under various federal statutes, including 18 U.S.C. § 1836 et

   seq., and its state law claims are part of the same case or controversy.

28. This Court has supplemental jurisdiction over all causes of action asserted herein, pursuant

   to 28 U.S.C. § 1367.

29. This Court has personal jurisdiction over Defendants because each of them resides and

   conducts business in New York and because they have committed torts in the State of New

   York and in this district.



                                              5
            Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 6 of 43



   30. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), as a substantial part of the

      events, acts, omissions, and injuries giving rise to the claims occurred in this judicial

      district and because Defendants are subject to personal jurisdiction in this judicial district

      at the time this action has commenced.



                                 FACTUAL BACKGROUND

GateGuard Established to Revolutionize Real-Estate Industry

   31. GateGuard is a technology company founded in New York City that develops technology

      products and services for multi-tenant apartment buildings.

   32. Beginning in 2014, GateGuard’s founder, Ari Teman (“Teman”) identified several

      shortcomings in existing intercom systems utilized across thousands of multi-tenant

      apartment buildings.

   33. In the subsequent years, Teman and GateGuard invested thousands of hours of efforts and

      hundreds of thousands of dollars to develop a suite of technologies designed to bring the

      real-estate industry into the 21st century.



GateGuard Develops Proprietary Video Intercom Device, Software Platform, and Related
Technologies
   34. Seeking to rebuild the apartment intercom system from “the ground up,” Teman designed

      and engineered a unique intercom device that incorporated innovative features not found

      in previously available devices.

   35. For example, Teman discovered that existing network-connected intercoms were

      dependent on consistent network connectivity to function properly. However, many of the




                                                    6
         Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 7 of 43



   referenced devices regularly lost connectivity, disappointing tenants and property owners

   and running afoul of housing regulations.

36. With this in mind, GateGuard reengineered and reconfigured the internal architecture,

   hardware designs, and component configurations of its intercom device to incorporate

   proprietary connectivity capabilities. By incorporating these features, GateGuard’s

   intercom was able to achieve and maintain reliable network connectivity in almost any

   setting.

37. Teman also identified significant deficiencies in the accessibility and security capabilities

   of existing systems. Specifically, Teman believed that tenants and other authorized

   individuals should be able to access their buildings with minimal friction or inconvenience.

   Teman also believed that property owners should be able to quickly and accurately identify

   instances of unauthorized access to a building (e.g., in an illegal sublet scenario) in order

   to protect rightful tenants and ensure compliance with housing regulations. However,

   existing intercom devices provided no such functionality.

38. Accordingly, GateGuard set out to develop a suite of pioneering image-processing

   technologies to enhance the accessibility and security capabilities of its intercom. Among

   these technologies were proprietary machine vision algorithms and applications for real-

   time processing of visual content captured in public areas (e.g., the front door or lobby of

   a multi-family property). When implemented together with additional biometric

   accessibility features, GateGuard’s intercom enabled tenants and authorized individuals to

   access a building by simply approaching the door. Additionally, by combining artificial

   intelligence (“AI”) techniques with GateGuard’s proprietary image processing




                                             7
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 8 of 43



      technologies, GateGuard’s intercom and platform were able to automatically identify and

      track instances of illegal subletting.

   39. Additionally, Teman identified several business and logistical challenges associated with

      a technology product directed to the residential real-estate market. First, owners of multi-

      tenant properties are frequently thought of as “old fashioned” and hesitant to adopt new

      technology. Additionally, the setup and enrollment efforts required by other intercom

      products (e.g., to enroll a large number of tenants) was daunting even for technically-

      inclined property owners.

   40. To address these shortcomings, GateGuard developed a proprietary “backend” software

      platform that automated numerous aspects of the tenant enrollment process, in addition to

      enabling property owners and managers to monitor event logs and configure other aspects

      of the system.

   41. GateGuard also developed further proprietary technologies to address the unique needs and

      specifications of modern tenants, property owners and managers, and other related parties.

      These technologies include applications that enable and improve interactions with visitors,

      selectively provide building access to specific individuals (children, service providers,

      etc.), and coordinate package/delivery management. Additional aspects of these and other

      technologies developed by GateGuard are detailed below.



Teman Travels to China, Coordinates Manufacturing, Further Refines Product

   42. Having invested over two years and hundreds of thousands of dollars to develop

      GateGuard’s video intercom device, in April 2016 Teman was satisfied the device was

      ready for production.



                                               8
            Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 9 of 43



   43. Teman traveled extensively to and within China to finalize the design and development of

       GateGuard’s intercom and coordinate its manufacture.

   44. During his time in China, Teman implemented several proprietary refinements to

       GateGuard’s intercom device, including refinements to the device’s integrated optical

       sensor. These refinements further improved the performance of the device when operating

       under conditions common in large American cities.



GateGuard Protects Its Proprietary Technologies as Trade Secrets In Lieu of Patent Protection

   45. As a seasoned entrepreneur, Teman recognized that GateGuard’s Intellectual Property was

       of immense value to the company. Specifically, Teman recognized that the substantial body

       of proprietary technologies developed by GateGuard could undoubtedly be protected via

       one or more patent(s).

   46. However, upon further consideration, Teman became hesitant to pursue patent protection

       on GateGuard’s technologies for several reasons.

   47. First, Teman reflected on the cutthroat nature of many individuals within the real-estate

       industry and the likelihood that few of them have meaningfully encountered patents (as

       few patents relate to real estate).

   48. Teman was also concerned that pursuing patent protection – which entails public disclosure

       of an invention – may be of little value in the cutthroat real estate industry. Rather, Teman

       anticipated that such a (hypothetical) patent filing may be used by others to exploit

       GateGuard’s technology.




                                                9
        Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 10 of 43



49. Additionally, Teman considered that individuals and entities in both real estate and

   technology industries may take a skeptical/harsh view of patents and may hesitate to work

   or partner with GateGuard in view of its (hypothetical) patent filing(s).

50. Finally, Teman believed GateGuard’s proprietary technologies would not or could not be

   independently and lawfully developed or discovered by another individual or entity.

51. As a result, Teman elected not to file patent application(s) on GateGuard’s proprietary

   technologies. Instead, GateGuard protected and maintained its proprietary technologies

   using trade secret protection.

52. Each of GateGuard’s proprietary technologies is a secret not known outside of GateGuard’s

   business.

53. GateGuard expended significant effort and expense to preserve and maintain the

   confidentiality of its trade secrets. For example, GateGuard personnel, customers,

   prospective customers, and any other relevant parties are required to execute detailed

   agreements in which they acknowledge and accept GateGuard’s sole ownership of the trade

   secrets, agree to maintain the confidentiality of the trade secrets, and agree not to copy,

   reverse engineer, or create derivative works based on the trade secrets. One such agreement

   is GateGuard’s Terms of Service (“ToS”), as outlined below.

54. In addition, GateGuard developed various proprietary security features and incorporated

   such technologies into GateGuard’s products. These security features were developed and

   incorporated into GateGuard’s intercom device to prevent unauthorized discovery of

   GateGuard’s technical trade secrets (including those referenced above). For example,

   GateGuard developed and implemented a unique tamper-proof locking mechanism to

   ensure its intercom panel is not opened or tampered with. GateGuard also developed and



                                            10
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 11 of 43



       implemented a proprietary alarm feature that initiates alerts when the device is moved,

       uninstalled, disconnected, opened, or otherwise tampered with.

   55. These security features are themselves trade secrets of GateGuard. GateGuard expended

       significant effort and expense in both developing them and maintaining their

       confidentiality. GateGuard’s security features further ensure that the confidentiality of

       GateGuard’s trade secrets is maintained.



GateGuard Develops Proprietary Marketplace Intelligence, Business Contacts, and Sales
Pipeline
   56. In parallel with the technical development of the described proprietary technologies,

       GateGuard also invested substantial financial resources and efforts in developing

       proprietary business intelligence necessary to market and sell the developed technologies.

   57. For example, early in GateGuard’s development, Teman considered the large number of

       owners of multi-tenant properties, each of whom was a potential GateGuard customer.

       However, Teman soon realized that, as a startup, GateGuard would be unable to enlist a

       team of sales representatives capable of reaching each owner. Teman also recognized that

       relatively few of such owners were likely to be “early adopters” of GateGuard’s products.

   58. Therefore, Teman concluded that in order to succeed, GateGuard would need to identify

       those multi-tenant property owners most likely to be early GateGuard adopters.

   59. Over the course of the next year, GateGuard invested substantial efforts and resources to

       obtain and analyze large volumes of public and private real estate data.

   60. Based on these efforts, GateGuard identified several proprietary criteria indicative of a

       property owner’s expected interest in adopting GateGuard’s technologies. Using these




                                               11
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 12 of 43



       criteria, GateGuard then identified a small number of property owners in the New York

       Metropolitan area who were most likely to consider adopting GateGuard.

   61. GateGuard then invested further efforts in initiating contacts and developing business

       relationships with such identified property owners.

   62. This information was of immense value to GateGuard, as it enabled the company to focus

       its limited manpower and resources towards potential customers likely to be receptive to

       GateGuard’s offerings.

   63. In connection with such sales efforts, GateGuard also developed proprietary sales and

       promotional materials, business plans, pricing insights, and other confidential business

       information developed over years of effort and experience.



GateGuard Protects Its Proprietary Business Information as Trade Secrets

   64. As with GateGuard’s proprietary technologies, Teman recognized the immense

       significance and value of GateGuard’s proprietary business information to the company.

   65. Therefore, GateGuard protected and maintained its proprietary business information using

       trade secret protection.

   66. GateGuard’s proprietary business information includes numerous secrets not known

       outside of GateGuard’s business. These secrets include but are not limited to GateGuard’s

       proprietary customer identification techniques, current and prospective customer contact

       lists, sales and promotional materials, business plans, pricing insights, and other

       confidential business information developed over years of effort and experience.

   67. For example, the identities of GateGuard’s current and prospective customers are

       maintained confidentially and not disclosed or promoted publicly.



                                               12
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 13 of 43



   68. GateGuard expended significant effort and expense to preserve and maintain the

      confidentiality of its trade secrets. For example, GateGuard personnel, customers,

      prospective customers, and any other relevant parties are required to execute detailed

      agreements in which they acknowledge and accept GateGuard’s sole ownership of the trade

      secrets, agree to maintain the confidentiality of the trade secrets, and agree not to copy,

      reverse engineer, or create derivative works based on the trade secrets. One such agreement

      is GateGuard’s Terms of Service (“ToS”), as outlined below.



GateGuard Acquires Numerous Customers; Achieves Industry Recognition

   69. After years of technical development and business efforts, in mid-2016 GateGuard began

      acquiring customers and installing its products in multi-tenant properties throughout New

      York City and beyond.

   70. GateGuard’s innovative products and business achievements were featured in various

      industry publications. For example, an article in “The Real Deal” dated October 27, 2016

      reported that GateGuard had been sold to 24 buildings.

   71. GateGuard’s technical and business achievements and potential for future growth were also

      recognized by well-known venture capitalists and other investors, many of whom have

      invested in GateGuard.



Taub Approaches GateGuard; Accepts Terms

   72. On or about November 16, 2016, Taub accessed GateGuard’s website.




                                              13
             Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 14 of 43



    73. While navigating the website, Taub further accessed an interactive form through which he

        was presented with GateGuard’s Terms of Service (“ToS”)1.

    74. Taub completed the referenced form by providing his name, phone number, email address,

        and other information, and submitted the completed form.

    75. Taub also indicated his acceptance of the ToS via the referenced form.



Taub Agrees Not To Create Derivative Works Based on GateGuard’s Content

    76. The ToS acknowledged and accepted by Taub indicates, inter alia, that Taub may not:

                 …(i) copy, modify, alter, adapt, replicate, make available, translate,
                 port, reverse engineer, decompile, or disassemble any portion of the
                 Content made available by GateGuard on or through the Site, or
                 publicly display, reproduce, create derivative works from, perform,
                 distribute, or otherwise use such Content; (j) copy, distribute,
                 display, execute publicly, make available to the public, reduce to
                 human readable form, decompile, disassemble, adapt, sublicense,
                 make any commercial use, sell, rent, transfer, lend, process,
                 compile, reverse engineer, combine with other software, translate,
                 modify or create derivative works of any material that is subject to
                 GateGuard's proprietary rights, including GateGuard's Intellectual
                 Property…(w) provide any information we give you to any third
                 party without our written consent…

    77. In accepting the ToS, Taub also acknowledged and agreed that he:

                 … will not use, copy, adapt, modify, prepare derivative works based
                 upon, distribute, license, sell, transfer, publicly display, publicly
                 perform, transmit, broadcast or otherwise exploit the Site and/or
                 Content, except as expressly permitted in these Terms…

Taub Agrees To Protect The Confidentiality of and Not Disclose GateGuard’s Proprietary
Information
    78. The ToS further dictates that Taub may not:


1
  The GateGuard ToS as acknowledged and accepted by Taub in 2016 constituted an agreement between Taub and
Touchless Labs LLC d/b/a GateGuard. Touchless Labs LLC subsequently executed an assignment that transferred
full title and ownership of all GateGuard-related technology, assets, agreements, causes of action, intellectual
property, and other rights to Plaintiffs GateGuard, Inc.

                                                       14
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 15 of 43



              ….disclose to third parties nor use for any purpose other than for the
              proper use of the Site any Confidential Information received from
              GateGuard in whatever form under these Terms or in connection
              with the Services without the prior written permission of GateGuard.
              "Confidential Information" shall mean all data and information, not
              made available to the general public, oral or written, that relates to
              GateGuard, the Site and/or the Services, including without
              limitation these Terms and any agreement between you and
              GateGuard...

   79. Additionally, the ToS requires Taub to:
              …protect the Confidential Information with the same degree of care,
              but no less than a reasonable degree of care, to prevent unauthorized
              disclosure or use of Confidential Information, as you exercise in
              protecting your own proprietary information…



Taub Acknowledges GateGuard’s Ownership of All Intellectual Property Rights

   80. The ToS further dictates that:

              …The Site, the Services the Content, and any other proprietary
              assets of GateGuard and any and all intellectual property rights
              pertaining thereto, including, but not limited to, inventions, patents
              and patent applications, trademarks, trade names, service marks,
              copyrightable materials and trade secrets, whether or not registered
              or capable of being registered (collectively, "Intellectual Property"),
              are owned by and/or licensed to GateGuard and are protected by
              applicable copyright and other intellectual property laws and
              international conventions and treaties….


Taub Acknowledges He Will Not Offer A Product That Competes with GateGuard

   81. Taub further acknowledged and represented that he “…will not offer a competing or similar

      product to GateGuard such as: intercoms, lobby kiosks, face recognition access control,

      building information screens, real estate management software…,” as recited in the ToS.




                                                15
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 16 of 43



Taub Falsely Presents Himself as a Security Installer; Feigns Interest in Selling GateGuard

   82. In response to Taub’s communication and in reliance on his acceptance of the ToS, Teman

       engaged Taub in further discussions and communications.

   83. Over a series of telephone and video calls and email communications beginning on

       November 17, 2016, Teman and Taub discussed GateGuard.

   84. During the referenced communications, Taub identified himself to Teman as a security

       integrator who was interested in acting as a reseller of GateGuard’s products.

   85. In connection with his expressed interest in reselling GateGuard’s products, Taub asked

       Teman numerous technical and business questions. Taub represented to Teman that such

       information was necessary to enable Taub to effectively market and install GateGuard

       products.

   86. Taub further requested additional GateGuard-related information and documentation from

       Teman.



Pursuant to ToS, Teman Discloses GateGuard’s Technical and Business Trade Secrets to Taub

   87. During the referenced communications, Teman re-confirmed Taub’s acceptance of the

       ToS, including the confidentiality, non-disclosure, IP ownership, and other clauses

       referenced above.

   88. Teman also reiterated the proprietary and confidential nature of GateGuard’s technical and

       business trade secrets. Taub acknowledged the confidential, proprietary nature of

       GateGuard’s trade secrets, and represented to Teman that he (Taub) had no background in

       technology nor any interest in developing technology products. Rather, Taub represented




                                               16
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 17 of 43



   that he was a security integrator/reseller and interested in GateGuard’s technology only for

   the purposes of serving as a reseller for GateGuard.

89. In reliance on Taub’s acceptance of the ToS, his acknowledgement of the proprietary and

   confidential nature of GateGuard’s technical and business trade secrets, his agreement to

   maintain the confidentiality of such trade secrets, and his representation of himself as a

   security integrator interested only in reselling GateGuard’s products, Teman disclosed

   certain technical and business trade secrets to Taub.

90. Among the technical trade secrets Teman conveyed to Taub were GateGuard’s proprietary

   software and hardware designs, component configurations, and other related features.

91. For example, during a video call between Taub and Teman, Teman provided Taub with a

   detailed audiovisual tour of the internal components of GateGuard’s video intercom panel.

   Teman further identified numerous features of GateGuard’s intercom panel that were

   proprietary and unique to GateGuard.

92. Among the technical trade secrets Teman conveyed to Taub during the referenced

   communications were GateGuard’s proprietary internal architecture and hardware designs.

   These proprietary technologies        include circuit        board designs,   communication

   interface/port   configurations,   power      supply/relay    designs,   sensor   integrations,

   water/HVAC/electric monitoring capabilities, and other proprietary component

   configurations, applications, and other technical features.

93. Additionally, Teman outlined several proprietary applications GateGuard had developed

   to address the needs of modern tenants, property owners, and property managers. Among

   these applications were mobile applications and other unique features that enable and

   improve interactions with visitors, selectively providing building access to children and



                                            17
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 18 of 43



   service providers (dog walkers, apartment              cleaners,   maintenance staff), and

   package/delivery management.

94. Teman also conveyed to Taub detailed information and insight regarding a suite of

   pioneering image processing technologies developed by GateGuard and integrated into its

   products. These technologies include machine vision algorithms and applications for

   processing visual content captured in public areas (e.g., the front door or lobby of a multi-

   family property) to monitor or track individuals entering/exiting a building and provide

   related logs, statistics, and analytics. Teman also disclosed details of GateGuard’s

   proprietary biometric accessibility features (including image processing algorithms and

   applications) that enable tenants and others to access a building by simply approaching the

   door, presenting a biometric information (e.g., a fingerprint), etc. Additionally, Teman

   disclosed details of GateGuard’s proprietary image processing technologies that utilize

   artificial intelligence (“AI”) to identify and track instances of illegal subletting.

95. During the referenced communications, Teman also communicated to Taub the extensive

   efforts GateGuard had invested in engineering and refining the design of GateGuard’s

   intercom panel, including travel to China to coordinate with manufacturers and other

   engineering partners. For example, Teman disclosed several proprietary refinements

   GateGuard had implemented (including refinements to the optical sensor integrated within

   its intercom panel) to improve performance when operating under conditions common in

   large American cities.

96. Teman further conveyed to Taub detailed information regarding numerous proprietary

   security features incorporated into GateGuard’s products. For example, Teman

   demonstrated a unique tamper-proof locking mechanism GateGuard had designed to



                                             18
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 19 of 43



   ensure its intercom panel could not be opened or tampered with. Teman further

   demonstrated a proprietary alarm feature developed by GateGuard to initiate alerts in the

   event that the device is moved, uninstalled, disconnected, opened, or otherwise tampered

   with.

97. The referenced security features had been developed and incorporated by GateGuard into

   the intercom device in order to prevent unauthorized disclosure or discovery of

   GateGuard’s technical trade secrets (including those outlined above).

98. Additionally, Teman conveyed to Taub detailed information regarding additional features

   GateGuard had developed and was in the process of implementing towards a ‘second

   generation’ product, including additional sensors (including a QR code scanner), connected

   package lockers/closets and related controls, and other capabilities.

99. As noted, the referenced technical trade secrets were developed by GateGuard to address

   the unique needs and specifications of residential real estate users, including tenants,

   property owners, managers, and other related parties.

100.       During the referenced communications, Taub also requested access to GateGuard’s

   proprietary “backend” software. GateGuard had developed the referenced “backend” to

   enable property owners and managers to enroll users, monitor event logs and other

   operations, and configure aspects of the system. Teman conveyed to Taub that these

   technologies had been developed by GateGuard with substantial effort and expense and

   included numerous unique features and interfaces that dramatically improved the tenant

   enrollment process and other functions. Teman also emphasized that GateGuard’s policy

   is only to grant customers access to the “backend” after acknowledging and accepting

   GateGuard’s ToS. Taub replied that he (Taub) would need a detailed familiarity with



                                            19
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 20 of 43



   GateGuard’s backend in order to effectively serve as a reseller of GateGuard’s products.

   Taub also acknowledged his acceptance of the ToS and confirmed that he would access the

   “backend” solely for the purposes of reselling GateGuard’s products. In reliance on Taub’s

   representations, Teman provided Taub with login credentials that enabled him (Taub) to

   access GateGuard’s “backend.”

101.      Teman also disclosed numerous business trade secrets to Taub during the

   referenced communications. For example, Taub requested that Teman disclose

   GateGuard’s current and prospective customers, the manner in which GateGuard had

   succeeded in targeting and securing business relationships with such customers, the ‘sales

   pitch’ used by GateGuard representatives when selling the product, pricing information

   (including installation and subscription fees), and other information.

102.      In reliance on Taub’s acceptance of the ToS, his acknowledgement of the

   proprietary and confidential nature of GateGuard’s trade secrets, his agreement to maintain

   the confidentiality of such trade secrets, and his representation of himself as a security

   integrator interested only in reselling GateGuard’s products, Teman disclosed the

   requested business trade secrets to Taub.

103.      Among the business trade secrets Teman disclosed were the identities of

   GateGuard’s first customers, new customers GateGuard had recently acquired, prospective

   customers who were considering GateGuard’s products, pricing/subscription information

   associated with such customers, the status of GateGuard’s open customer orders,

   GateGuard’s sales pitch and internal promotional materials, and other confidential

   information pertaining to GateGuard’s business operations.




                                            20
          Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 21 of 43



   104.      In addition to disclosing the above business trade secrets to Taub, Teman detailed

      the efforts and resources GateGuard had invested to target and acquire the referenced

      current/prospective customers. Given the slow rate of adoption of new technology within

      the real estate industry, Teman explained to Taub how GateGuard had invested

      considerably in analyzing huge volumes of public and private data to identify – from many

      thousands of multi-family property owners – a target subset of those owners likely to be

      receptive to being “early adopters” of GateGuard’s products. Teman also provided Taub

      with additional sales and pricing insights that GateGuard had gleaned after years of effort

      and experience.



Taub Misappropriates GateGuard’s Technical Trade Secrets to Build MVI

   105.      Upon information and belief, Taub unlawfully used and continues to use

      GateGuard’s technical trade secrets to build MVI.

   106.      For example, MVI promotes a “Smart           Video    Door     System,” “Advanced

      Building Management Platform,” and other offerings that incorporate similar or identical

      features to those offered by GateGuard.

   107.      Upon information and belief, MVI’s products, services, applications, and other

      offerings unlawfully incorporate GateGuard’s proprietary technologies. For example,

      MVI’s “Smart Video Door System,” incorporates many of GateGuard’s technical trade

      secrets, including but not limited to circuit board designs, communication interface/port

      configurations, power supply/relay designs, sensor integrations, boiler/HVAC monitoring

      capabilities, proprietary component configurations, applications, security capabilities, and

      other technical features. By way of further example, MVI’s “Advanced               Building



                                                21
          Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 22 of 43



      Management        Platform” incorporates many of GateGuard’s technical trade secrets,

      including but not limited to unique interfaces, options, and other functions from

      GateGuard’s proprietary “backend” software.

   108.      Upon information and belief, details of these technologies were not known to the

      public and were disclosed by GateGuard and Teman to Taub in strict confidence, as

      outlined above.

   109.      Upon information and belief, Taub knowingly misappropriated GateGuard’s

      technical trade secrets by incorporating GateGuard’s proprietary technologies into MVI’s

      products.



Taub and MVI Apply For and Receive Patent On GateGuard’s Technical Trade Secrets

   110.      On June 15, 2017, MVI and Taub filed U.S. Patent Application No. 15/623,502,

      entitled “ENTRANCEWAY OR FOYER-BASED, COMMUNICATION APPARATUS

      AND SYSTEM” (the “ ‘502 Application”).

   111.      The subject matter encompassed by the specification and claims of the ‘502

      Application is substantially identical to GateGuard’s video intercom device, applications,

      management platforms, and other proprietary technologies, as developed beginning in

      2014 and as confidentially disclosed to Taub in 2016.

   112.      On December 18, 2018, the ‘502 Application formally issued as U.S. Patent No.

      10,158,831 (the “ ‘831 Patent”). Every claim of the ‘831 Patent encompasses proprietary

      technology developed by GateGuard and disclosed confidentially to Taub.

   113.      Attached hereto and incorporated herein as Exhibit A is a true and accurate copy

      of the ’831 Patent.



                                              22
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 23 of 43



   114.        With the issuance of the referenced patent, the USPTO records of the ‘502

       Application also become public for the first time. Prior to December 18, 2018, GateGuard

       and Teman were unaware of the existence of the ‘502 Application and its contents.

   115.        Upon information and belief, Taub and MVI have filed additional patent

       applications that disclose and claim GateGuard’s technical trade secrets.

   116.        For example, on October 22, 2018, MVI and Taub filed U.S. Patent Application

       No. 16/166,546 (the “ ‘546 Application”) as a ‘continuation’ of the ‘502 Application.

   117.        Upon information and belief, Taub and MVI filed the ‘546 Application in order to

       further exploit GateGuard’s technical trade secrets for the benefit of MVI.

   118.        The referenced patent and patent applications have provided substantial value and

       strategic advantages to MVI. In a recent interview with the website ‘AlleyWatch,’ Taub

       identified the referenced patent and patent applications as MVI’s “biggest achievements

       thus far.”



Taub Falsely Certifies to the USPTO That He Is the Sole Inventor of GateGuard’s Technologies

   119.        Included in the USPTO “File Wrapper” records for the ‘502 Application is an

       ‘Oath/Declaration’ document executed by Taub on June 13, 2017.

   120.        In the referenced declaration, Taub certifies that he believes he is “…the original

       inventor… of a claimed invention in the application.”

   121.        Taub further acknowledges that “…any willful false statement made in this

       declaration is punishable under 18 U.S.C. 1001 by fine or imprisonment…or both.”




                                               23
          Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 24 of 43



   122.      Upon information and belief, Taub intentionally filed the ‘502 Application despite

      knowing that the application disclosed and claimed GateGuard’s technical trade secrets, as

      enumerated above.

   123.      Upon information and belief, Taub willfully executed the referenced declaration

      despite knowing that Teman – not Taub – was the inventor for the claimed invention(s) in

      the application.



Taub and MVI Misappropriate GateGuard’s Business Trade Secrets to Poach GateGuard’s
Customers and Interfere with GateGuard’s Business Relationships
   124.      Upon information and belief, Taub and MVI have unlawfully used and continue to

      use GateGuard’s business trade secrets to benefit MVI and harm GateGuard.

   125.      For example, upon information and belief, MVI has used GateGuard’s confidential

      customer and prospective customer information, and aggressively pursued such customers

      to choose MVI’s offerings over GateGuard.

   126.       By way of further example, upon information and belief, MVI has used

      GateGuard’s confidential customer pricing/subscription information to ‘undercut’

      GateGuard’s agreements by offering such customers preferential or free pricing.

   127.      Upon information and belief, these (and other) business trade secrets were not

      known to the public and were confidentially disclosed by GateGuard and Teman to Taub,

      as outlined above.

   128.      Upon information and belief, Taub and MVI knowingly misappropriated

      GateGuard’s business trade secrets by targeting GateGuard’s customers in the manner

      outlined above.




                                             24
           Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 25 of 43



GateGuard Suffers Substantial Losses as a Result of Taub and MVI’s Actions

   129.      Taub and MVI’s actions have caused tremendous, irreparable harm to GateGuard.

   130.      For example, as a result of Taub and MVI’s actions, GateGuard has lost numerous

      key customers.

   131.      Losing such customers and the revenues they represent has caused substantial

      business disruption to GateGuard.

   132.      These lost revenues – which are directly attributable to Taub and MVI’s actions –

      have caused substantial delays in GateGuard’s technical development, product

      manufacturing and delivery, and sales efforts.

   133.      The lost revenues have also devalued GateGuard in the eyes of numerous investors

      and funds who had previously committed to investing in GateGuard.

   134.      Additionally, through the filing of the ‘502 Application, Taub and MVI have

      unlawfully disclosed numerous technical trade secrets that were previously maintained

      confidentially by GateGuard.

   135.      This disclosure of GateGuard’s technical trade secrets has significantly devalued

      GateGuard’s product offerings.



                                   CAUSES OF ACTION

                                          COUNT I

                 TRADE SECRET MISAPPROPRIATION UNDER
            THE DEFEND TRADE SECRETS ACT (18 U.S.C. § 1836 et seq.)

   136.      GateGuard realleges and incorporates by reference each and every allegation set

      forth in paragraphs 1 through 135 above.




                                              25
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 26 of 43



137.      At all relevant times, GateGuard owned and possessed certain conﬁdential,

   proprietary and trade secret information as alleged above, including but not limited to the

   technical trade secrets and business trade secrets enumerated herein.

138.      GateGuard’s technical trade secrets and business trade secrets constitute legally-

   recognized trade secrets and proprietary and conﬁdential information protected under

   federal law, and more particularly the Defend Trade Secrets Act, as deﬁned under 18

   U.S.C. § 1839(3).

139.      Such conﬁdential, proprietary and trade secret information relate to GateGuard’s

   products and services which are used in, or intended for use in, interstate or foreign

   commerce.

140.      As detailed herein, GateGuard has taken numerous reasonable measures to keep

   such information secret and conﬁdential, including maintaining such information on secure

   computer systems to assure it is not discoverable by or disseminated to the general public;

   limiting access to such information to key personnel; and periodically monitoring

   communication systems to prevent dissemination.

141.      Such conﬁdential, proprietary and trade secret information derives independent

   economic value, both actual and potential, from not being generally known to, and not

   being readily ascertainable through proper means by, another person who could obtain

   economic value from the disclosure or use of such information.

142.      In violation of GateGuard’s rights, Defendants Taub and MVI misappropriated

   such conﬁdential, proprietary and trade secret information in the improper and unlawful

   manner as alleged above.




                                           26
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 27 of 43



143.      At the time that GateGuard’s conﬁdential, proprietary and trade secret information

   was disclosed to Defendant Taub, Taub knew or had reason to know that the trade secret

   was protected conﬁdential, proprietary information having significant economic value to

   GateGuard and giving rise to a duty to maintain the secrecy of GateGuard’s trade secrets.

144.      At the time that Defendant Taub disclosed GateGuard’s conﬁdential, proprietary

   and trade secret information to Defendant MVI, MVI knew or had reason to know that the

   trade secrets were acquired through improper and unlawful means, under circumstances

   giving rise to a duty to maintain the secrecy of GateGuard’s trade secrets.

145.      As a direct and proximate result of Defendants’ conduct, GateGuard has suffered

   and continues to suffer the disruption of its operations and the loss of customers and

   potential customers, loss of revenues, dilution of good will, injury to its reputation,

   misappropriation of its trade secrets, and devaluation of its trade secrets and business.

146.      Defendants’ misappropriation of GateGuard’s confidential information and trade

   secrets has caused and will continue to cause GateGuard substantial injury, including, but

   not limited to actual damages, lost profits, harm to its reputation, and the diminution in

   value of its trade secrets and business. Defendants have been unjustly enriched by their

   misappropriation of GateGuard’s confidential information and trade secrets.

147.      Defendants’ misappropriation of GateGuard’s trade secret information was

   intentional, knowing, willful, malicious, fraudulent, and oppressive. GateGuard is entitled

   to an award of exemplary damages and reasonable attorneys’ fees.

148.      Because GateGuard’s remedy at law is inadequate, GateGuard seeks – in addition

   to damages – a temporary, preliminary, and permanent injunctive relief to protect its trade




                                            27
        Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 28 of 43



   secrets as well as GateGuard’s legitimate business interests. GateGuard will continue to

   suffer irreparable harm absent injunctive relief.



                                       COUNT II

             MISAPPROPRIATION OF TRADE SECRETS AND
       CONFIDENTIAL INFORMATION UNDER NEW YORK STATE LAW

149.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 148 above.

150.      The rights and interests of GateGuard in its confidential information, described

   above, constitute trade secrets as defined by the common law of the State of New York.

151.      GateGuard owns the rights, title and interest in and to the trade secrets that

   Defendants used and continue to use in developing, promoting, and operating MVI.

152.      Because of GateGuard’s reliance on the confidentiality provisions in GateGuard’s

   ToS as accepted by Defendant Taub (and in view of Taub’s additional representations),

   GateGuard provided Defendant Taub with access to and knowledge of GateGuard’s trade

   secrets and confidential information.

153.      Such trade secrets were and are primary assets of GateGuard and have actual and

   potential independent economic value for GateGuard. GateGuard has carefully guarded its

   trade secret information and has taken reasonable steps to maintain its secrecy. There has

   been no disclosure of the trade secrets and confidential information by GateGuard.

154.      Defendants had knowledge that GateGuard regarded the trade secret information as

   trade secrets and of their legal obligation and duty, by virtue of the GateGuard ToS and

   other representations, to preserve the confidentiality of GateGuard’s trade secrets and

   confidential information and to limit their use.

                                            28
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 29 of 43



155.      Upon information and belief, Defendants knowingly, willfully and maliciously

   violated the GateGuard ToS and the referenced representations and breached GateGuard’s

   confidence by misappropriating GateGuard’s trade secrets in order to develop, promote,

   and facilitate MVI’s business.

156.      As a direct and proximate result of Defendants’ conduct, GateGuard has suffered

   and continues to suffer the disruption of its operations and the loss of customers and

   potential customers, loss of revenues, dilution of good will, injury to its reputation,

   misappropriation of its trade secrets, and devaluation of its trade secrets and business.

157.      Defendants’ misappropriation of GateGuard’s confidential information and trade

   secrets has caused and will continue to cause GateGuard substantial injury, including, but

   not limited to actual damages, lost profits, harm to its reputation, and the diminution in

   value of its trade secrets and business. Defendants have been unjustly enriched by their

   misappropriation of GateGuard’s confidential information and trade secrets.

158.      Defendants’ misappropriation of GateGuard’s trade secret information was

   intentional, knowing, willful, malicious, fraudulent, and oppressive. GateGuard is entitled

   to an award of exemplary damages and reasonable attorneys’ fees.

159.      Because GateGuard’s remedy at law is inadequate, GateGuard seeks – in addition

   to damages – a temporary, preliminary, and permanent injunctive relief to protect its trade

   secrets as well as GateGuard’ legitimate business interests. GateGuard will continue to

   suffer irreparable harm absent injunctive relief.




                                            29
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 30 of 43



                                         COUNT III

                     CORRECTION OF INVENTORSHIP OF
               U.S. PATENT NO. 10,158,831 UNDER 35 U.S.C. § 256

160.       GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 159 above.

161.       Pursuant to 35 U.S.C. § 256, GateGuard is entitled to an Order from the Court

   requiring correction of the inventorship of U.S. Patent No. 10,158,831 (the “ ‘831 Patent”)

   and an Order directed to the U.S. Commissioner of Patents (the Director of the U.S. Patent

   and Trademark Office) requiring issuance of a Certificate of Correction.

162.       Ari Teman is and believes himself to be the first, true, and original inventor of the

   system claimed in the ‘831 Patent. Teman conceived of the invention and had a definite

   and permanent idea of the complete and operative invention claimed in the ‘831 Patent, as

   it was thereafter to be applied in practice, prior to the filing date of the ‘831 Patent.

163.       For example, as described in detail herein, Teman confidentially disclosed to Taub

   the embodiments of each of claims 1-19 of the ‘831 Patent seven months before the ‘831

   Patent was filed. Teman also confidentially demonstrated to Taub GateGuard’s suite of

   technologies, reflecting Teman’s reduction to practice of each and every limitation of at

   least one claim of the ‘831 Patent.

164.       Through error, Teman is not named as an inventor in the ‘831 Patent.

165.       Upon information and belief, Taub did not conceive of or otherwise contribute to

   the conception of the inventions claimed in the ‘831 Patent.

166.       For example, each and every limitation of claims 1-19 of the ‘831 Patent had been

   conceived of and reduced to practice by Teman well in advance of the filing date of the

   ‘831 Patent. As described herein, Teman had also confidentially demonstrated his

                                             30
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 31 of 43



   reduction to practice of the claimed inventions seven months prior to the filing date of the

   ‘831 Patent.

167.         Upon information and belief, Taub, through error, is named inventor of the ‘831

   Patent.

168.         In the alternative, Teman contributed to the conception of at least one of the

   inventions claimed in the ‘831 Patent.

169.         As the inventor, Teman has ownership interest in the ‘831 Patent.

170.         Teman has assigned to GateGuard his full rights in the ‘831 Patent and the

   inventions disclosed and claimed therein, including the right to pursue claims of

   inventorship.

171.         Therefore, GateGuard has been, and continues to be harmed by Taub and MVI’s

   incorporation of GateGuard’s trade secrets and other intellectual property into the ‘831

   Patent and its claims.

172.         Pursuant to 35 U.S.C. § 256, GateGuard seeks correction of the inventorship of the

   ‘831 Patent to add Teman as an inventor and remove Taub as an inventor.



                                        COUNT IV

                             DECLARATORY JUDGMENT

173.         GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 172 above.

174.         There exists an actual, ripe, and justiciable controversy between GateGuard and

   Defendants regarding each party's rights and interests in connection with U.S. Patent No.

   10,158,831 (the “ ‘831 Patent”), U.S. Patent Application No. 16/166,546 (the “ ‘546



                                             31
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 32 of 43



   Application”), and any other pending patent applications filed by MVI that incorporate

   GateGuard’s trade secrets.

175.      As set forth above, Teman is a proper inventor of the ‘831 Patent and therefore

   owned rights to the ‘831 Patent as an inventor.

176.      As also set forth above, Teman has assigned his full rights to the ‘831 Patent to

   GateGuard.

177.      GateGuard is, therefore, a proper owner of the ‘831 Patent as the assignee of

   Teman’s ownership interest in the patent. The same holds true for GateGuard’s ownership

   of the ‘546 Application.

178.      As a result of the conduct and events described in detail above, GateGuard

   possesses legal ownership, and/or equitable ownership and/or other interests in the ‘831

   Patent and the ‘546 Application inconsistent with and superior to any interest claimed by

   MVI.

179.      GateGuard’s ownership and related interests include sole legal and equitable

   ownership of the ‘831 Patent and sole legal and equitable ownership of the ‘546

   Application. The Court should so declare pursuant to 28 U.S.C. § 2201.



                                      COUNT V

                               BREACH OF CONTRACT
                              (AS TO DEFENDANT TAUB)

180.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 179 above.

181.      The GateGuard ToS is a binding contract between GateGuard and Defendant Taub.




                                           32
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 33 of 43



182.      By his conduct as alleged above, Defendant Taub has breached numerous

   provisions of the ToS. In particular, Defendant Taub has breached his obligations, inter

   alia, not to copy, adapt, replicate, reverse engineer, any portion of the content provided by

   GateGuard; not to create derivative works from, distribute, or otherwise use the content

   provided by GateGuard; not to make available to the public, make any commercial use,

   sell, reverse engineer, combine with other software, modify or create derivative works of

   any material that is subject to GateGuard's proprietary rights, including GateGuard's

   Intellectual Property; and not to provide information obtained from GateGuard to any third

   party without written consent.

183.      Defendant Taub has also breached his obligations not to disclose to third parties

   nor use for any purpose any Confidential Information received from GateGuard. Taub has

   also breached his obligations to protect GateGuard’s Confidential Information and to

   prevent unauthorized disclosure or use of GateGuard’s Confidential Information.

184.      Defendant Taub has also breached his obligations not to offer a competing or

   similar product to GateGuard such as: intercoms, lobby kiosks, face recognition access

   control, building information screens, and real estate management software.

185.      As a direct and proximate result of Defendant Taub’s conduct, GateGuard has

   suffered and continues to suffer the disruption of its business relationships and the loss of

   customers and potential customers, dilution of good will, injury to its reputation, and

   devaluation of its business.

186.      Defendant Taub’s breach of contract has caused and will continue to cause

   GateGuard substantial injury, including, but not limited to actual damages, lost profits,




                                            33
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 34 of 43



   harm to its reputation, and the diminution in value of its business. Defendant has been

   unjustly enriched by his actions.

187.      Defendant Taub’s breach of contract was intentional, knowing, willful, malicious,

   fraudulent, and oppressive. GateGuard is entitled to an award of exemplary damages and

   reasonable attorneys’ fees.



                                        COUNT VI

                                       CONVERSION

188.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 187 above.

189.      By the above-alleged acts, Defendants, without authorization, assumed and

   exercised an unlawful right of ownership over GateGuard’s proprietary technology,

   business intelligence, and substantial skill and expenditures to the exclusion of

   GateGuard’s rights therein. The unlawful and improper acts of Defendants, as alleged

   above, also denied and violated GateGuard’s dominion, rights, and possession over its

   proprietary technology, business intelligence, and substantial skill and expenditures, and

   excluded GateGuard from exercising its rights therein.

190.      As a direct and proximate result of Defendants’ conduct, GateGuard has suffered

   and continues to suffer the disruption of its business relationships and the loss of customers

   and potential customers, loss of revenues, dilution of good will, injury to its reputation,

   misappropriation of its proprietary technology, business intelligence, skills and

   expenditures, and devaluation of its valuable property rights, benefits, and business.




                                            34
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 35 of 43



191.      Defendants’ conduct has caused and will continue to cause GateGuard substantial

   injury, including, but not limited to actual damages, lost profits, harm to its reputation, and

   the diminution in value of its valuable property rights and benefits. Defendants have been

   unjustly enriched by their misappropriation of GateGuard’s proprietary technology and

   substantial skills and expenditures.

192.      Defendants’ conduct was intentional, knowing, willful, malicious, fraudulent, and

   oppressive. GateGuard is entitled to an award of exemplary damages and reasonable

   attorneys’ fees.

193.      Because GateGuard’s remedy at law is inadequate, GateGuard seeks – in addition

   to damages – a temporary, preliminary, and permanent injunctive relief to return its

   proprietary technology and substantial skills and expenditures to its dominion and

   possession. GateGuard will continue to suffer irreparable harm absent injunctive relief.



                                          COUNT VII

                 TORTIOUS INTERFERENCE WITH BUSINESS
                  RELATIONSHIPS UNDER NEW YORK LAW

194.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 193 above.

195.      By the above-alleged acts, Defendants MVI and Taub have interfered and continue

   to interfere with GateGuard’s existing and prospective business relationships with

   customers and potential customers.

196.      Upon information and belief, Defendants MVI and Taub, with full knowledge of

   GateGuard’s business relationships, intentionally interfered and continue to interfere with

   those relationships by, inter alia operating and promoting MVI and using GateGuard’s

                                             35
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 36 of 43



   trade secrets, confidential information, and property to develop and promote products and

   services virtually indistinguishable from those provided by GateGuard, and by using

   GateGuard’s trade secret information to directly target and solicit GateGuard’s current and

   potential customers.

197.      Upon information and belief, the unlawful and improper acts of Defendants, as

   alleged above, also prevented and continue to prevent customers and other third parties

   from entering into business relationships with GateGuard.

198.      Upon information and belief, Defendants’ conduct was motivated solely by malice

   and/or to inflict injury on GateGuard by unlawful means.

199.      As a direct and proximate result of Defendants’ conduct, Defendants have and

   continue to injure GateGuard by denying business to and diverting business opportunities

   from GateGuard, which GateGuard would have otherwise had and from which it would

   have derived benefits and/or other tangible success.

200.      Upon information and belief, by their acts alleged above, Defendants have made

   and will make substantial profits and gains to which they are not in law or equity entitled.

201.      Defendants’ tortious interference with GateGuard’s business relationships has

   caused and will continue to cause GateGuard substantial injury, including, but not limited

   to actual damages, lost benefits, harm to its reputation, and the diminution in value of its

   business. Defendants have been unjustly enriched by their unlawful conduct.

202.      Defendants’ tortious interference with GateGuard’s business relationships was

   intentional, knowing, willful, malicious, fraudulent, and oppressive. GateGuard is entitled

   to an award of exemplary damages and reasonable attorneys’ fees.




                                            36
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 37 of 43



203.      Upon information and belief, Defendants intend to continue to interfere with

   GateGuard’s business existing and prospective business relationships unless restrained and

   enjoined by this Court.



                                      COUNT VIII

                                      FRAUD
                             (AS TO DEFENDANT TAUB)

204.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 203 above.

205.      Upon information and belief, Defendant Taub represented to GateGuard that he

   was a “security integrator” who was interested in acting as a reseller of GateGuard’s

   products.

206.      Taub further represented that he required access to and knowledge of GateGuard’s

   trade secrets and proprietary information solely for the purposes of marketing and installing

   GateGuard products.

207.      Taub also represented that he had no background in technology nor interest in

   developing technology products and was interested in GateGuard’s technology only for the

   purposes of serving as a reseller for GateGuard.

208.      Additionally, Taub represented that he will not offer a competing or similar product

   to GateGuard such as: intercoms, lobby kiosks, face recognition access control, building

   information screens, and real estate management software.

209.      Upon information and belief, the foregoing representations by Defendant Taub

   were false and untrue. In fact and in truth, Defendant Taub intended to divert and

   misappropriate GateGuard’s confidential information, trade secrets, property and other

                                            37
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 38 of 43



   assets and to utilize to the full extent possible GateGuard’s unique skill and expertise in his

   own competing business or otherwise for improper purposes.

210.      Upon information and belief, the representations made by Defendant Taub were

   false and were known to be false by Defendant Taub when made.

211.      Upon information and belief, Defendant Taub further agreed to protect the

   confidentiality of GateGuard’s business and the confidential information and trade secrets

   that were disclosed to him.

212.      Upon information and belief, all of the aforesaid representations by Defendant Taub

   were made for the purpose and with the speciﬁc intent of deceiving and defrauding

   GateGuard and to induce GateGuard in reliance thereon to believe Defendant Taub’s

   representations as aforesaid.

213.      Upon information and belief, all the aforesaid representations and acts by

   Defendant Taub were made for the beneﬁt of and on behalf of himself and Defendant MVI.

   Upon information and belief, Defendant Taub employed the artiﬁce of fraud to

   misappropriate and divert GateGuard’s confidential information, trade secrets, and other

   property.

214.      Upon information and belief, the foregoing misrepresentations, fraud and deceit

   were perpetrated by Defendant Taub with the speciﬁc intent to extract an unfair and illegal

   advantage from GateGuard.

215.      Upon information and belief, GateGuard believed in the representations provided

   by Defendant Taub and that the aforesaid statements and representations made by

   Defendant Taub with respect to the protection of GateGuard’s confidential information

   were true.



                                             38
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 39 of 43



216.       As a result of the fraud and deceit perpetrated by Defendant Taub against

   GateGuard, GateGuard was harmed and Defendant Taub’s conduct was a substantial factor

   in causing GateGuard’s harm. GateGuard is entitled to an award of exemplary damages

   and reasonable attorneys’ fees.



                                      COUNT IX

                              UNJUST ENRICHMENT

217.       GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 216 above.

218.       By the unlawful conduct alleged above, Defendants MVI and Taub have been

   unjustly enriched to the detriment of GateGuard’s business and professional expectancies.

219.       Defendants MVI and Taub have unlawfully taken and retained from GateGuard the

   value of its trade secrets and confidential information, intellectual property, existing and

   prospective business relationships, and other property, without just compensation to

   GateGuard.

220.       Upon information and belief, by the above-alleged acts, Defendants MVI and Taub

   have made and will make substantial profits and gains to which they are not in law or equity

   entitled.

221.       As a direct and proximate result of Defendants’ above-alleged acts, GateGuard has

   suffered irreparable harm and damage and is suffering monetary damages in an amount to

   be determined at trial.

222.       The circumstances surrounding Defendants’ acts are such that equity and good

   conscience require Defendants to make full restitution to GateGuard for their unjust

   enrichment.

                                           39
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 40 of 43



223.      Defendants’ conduct, as-alleged above, was intentional, knowing, willful,

   malicious, fraudulent, and oppressive. GateGuard is entitled to an award of exemplary

   damages and reasonable attorneys’ fees.



                                        COUNT X

                       UNFAIR COMPETITION
           MISAPPROPRIATION OF SKILLS AND EXPENDITURES

224.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 223 above.

225.      GateGuard has invested substantial labor, skill, and expenditures in developing its

   valuable property rights and benefits in its proprietary technology and business

   intelligence, and other valuable assets.

226.      Defendants misappropriated GateGuard’s substantial labor, skill, and expenditure

   in bad faith by, inter alia, intentionally, knowingly, willfully, and maliciously violating

   their contractual obligations and using and disclosing GateGuard’s valuable and

   proprietary rights and benefits in GateGuard’s proprietary technology and business

   intelligence for Defendants’ own commercial advantage.

227.      As a direct and proximate result of Defendants’ conduct, GateGuard has suffered

   and continues to suffer the disruption of its business relationships and the loss of customers

   and potential customers, dilution of good will, injury to its reputation, misappropriation of

   its skills and expenditures, and devaluation of its valuable property rights, benefits, and

   business.

228.      Defendants’ misappropriation of GateGuard’s substantial skills and expenditures

   has caused and will continue to cause GateGuard substantial injury, including, but not

                                              40
       Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 41 of 43



   limited to actual damages, lost profits, harm to its reputation, and the diminution in value

   of its valuable proprietary rights and benefits. Defendants have been unjustly enriched by

   their misappropriation of GateGuard’s substantial skills and expenditures.

229.      Defendants’ misappropriation of GateGuard’s substantial skills and expenditures

   was intentional, knowing, willful, malicious, fraudulent, and oppressive. GateGuard is

   entitled to an award of exemplary damages and reasonable attorneys’ fees.

230.      Because GateGuard’s remedy at law is inadequate, GateGuard seeks – in addition

   to damages – a temporary, preliminary, and permanent injunctive relief to protect its

   substantial skills and expenditures and valuable proprietary rights and benefits as well as

   GateGuard’s legitimate business interests. GateGuard will continue to suffer irreparable

   harm absent injunctive relief.



                                      COUNT XI

 BREACH OF THE IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING

231.      GateGuard realleges and incorporates by reference each and every allegation set

   forth in paragraphs 1 through 230 above.

232.      The GateGuard ToS and other assurances between GateGuard and Defendant Taub

   impose an obligation of good faith and fair dealing on Defendants.

233.      Defendants owed GateGuard a duty to deal fairly and in good faith, including but

   not limited to, a duty to refrain from reducing the goodwill of GateGuard, to maintain the

   secrecy and refrain from misappropriating and unlawfully using and disclosing

   GateGuard’s trade secrets and confidential information, and to avoid from tortuously

   interfering with GateGuard’s business relationships.



                                           41
            Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 42 of 43



    234.        By the acts described above, Defendants breached these duties by, inter alia,

        misappropriating and unlawfully using and disclosing GateGuard’s trade secrets and

        confidential information to establish, develop, and promote competing products and

        services and to solicit existing and prospective customers away from GateGuard.

    235.        As a direct and proximate result of Defendants’ breaches, GateGuard was deprived

        of the GateGuard ToS and other assurances between GateGuard and Defendant Taub.

    236.        Defendants’ conduct, as alleged-above, has caused and will continue to cause

        GateGuard substantial injury, including, but not limited to actual damages, lost profits,

        harm to its reputation, and the diminution in value of its business.

    237.        Defendants’ conduct, as-alleged above, was intentional, knowing, willful,

        malicious, fraudulent, and oppressive. GateGuard is entitled to an award of exemplary

        damages and reasonable attorneys’ fees.

    238.        Upon information and belief, Defendants intend to continue their conduct unless

        restrained and enjoined by this Court.



                                          JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues so triable by right.



                                        DEMAND FOR RELIEF

        Plaintiff requests that the Court find in its favor and against Defendants, and that the Court

grant Plaintiff the following relief:

        a. Awarding damages as described in each of the above claims, in favor of Plaintiff and

            against Defendants in amounts to be determined at trial;



                                                   42
    Case 1:19-cv-02472 Document 1 Filed 03/20/19 Page 43 of 43



b. Granting a temporary restraining order, and preliminary and permanent injunction

   against Defendants, enjoining them from violating their legal and contractual duties to

   Plaintiff, from accessing, using or disclosing Plaintiff’s trade secrets and from any

   further infringement of Plaintiff’s intellectual property;

c. Awarding punitive damages in favor of Plaintiff and against Defendants in an amount

   to be determined at trial;

d. Enjoin Defendants from further prosecution of patent applications of which Plaintiffs

   are the rightful owner or which contain Plaintiffs’ trade secrets;

e. Correcting the inventorship of U.S. Patent No. 10,158,831 by adding Teman as an

   inventor and removing Taub as an inventor;

f. Declare that GateGuard possesses legal or equitable ownership or another interest in

   U.S. Patent No. 10,158,831 and U.S. Patent Application No. 16/166,546 inconsistent

   with or superior to any interest asserted by Defendants;

g. Awarding Plaintiff pre-judgment and post-judgment interest, and its attorneys’ fees,

   costs and other expenses incurred in this action;

h. Granting Plaintiff such other and further relief as the Court may deem just and proper

   under the circumstances.

                                              RESPECTFULLY SUBMITTED,
March 20, 2019
                                              /s/ Ariel Reinitz
                                              Ariel Reinitz
                                              FISHERBROYLES, LLP
                                              445 Park Avenue, Ninth Floor
                                              New York, NY 10022
                                              (646)494-6909
                                              Ariel.Reinitz@FisherBroyles.com
                                              Attorneys for Plaintiff
                                              GateGuard



                                         43
